UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7362



RICARDO EVANS,

                                                 Plaintiff - Appellant,

          versus


INDIAN CREEK CORRECTIONAL        CENTER;   P.   A.
TERRANGI; L. CORNER,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-375-AM)


Submitted:   November 18, 1999             Decided:   November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo Evans seeks to appeal the district court’s order dis-

missing Evans’ 42 U.S.C.A. § 1983 (West Supp. 1999) complaint for

failure to pay the partial filing fee.    We dismiss the appeal for

lack of jurisdiction because Evans’s notice of appeal was not

timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on July

20, 1999.*    Evans’s notice of appeal was filed on October 5, 1999.

Because Evans failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny his motion

for appointment of counsel and dismiss the appeal.      We dispense

with oral argument because the facts and legal contentions are


     *
       Although the order from which Evans appeals was filed on
July 19, 1999, it was entered on the district court’s docket sheet
on July 20, 1999. July 20, 1999, is therefore the effective date
of the district court’s decision.     See Fed. R. Civ. P. 58 and
79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3